Title: To Thomas Jefferson from David Humphreys, 23 December 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 23 Dec. 1791. He takes advantage of this opportunity by Capt. Stobo to advise TJ that in his letters of 22 Nov. and 4 Dec. he enclosed receipts from Thomas Barclay for 32,175 current guilders for Barclay’s Moroccan mission. He has been attentive to the request in TJ’s 11 Apr. letter for information about Brazil, though his efforts have been constrained by the Portuguese government’s jealousy of its colonies. From casual conversations with people acquainted with Brazil, and especially from one long discussion initiated by M. de Pinto he is able to make certain general observations about that colony, starting with the fact that it has a population of about 1,600,000 people.
“The real Riches and Resources of the Inhabitants are encreasing in some kind of Ratio to the diminution of the Produce of the Mines. Instead of giving a certain proportion of the precious metals to Government, they were obliged (a few years ago) to furnish a specific sum. This caused uneasiness, remonstrance, a change of system, and eventually a great substitution of Agriculture, for labour in the Mines. Hence the vast augmentation of the imports from Brazil to the mother Country; particularly in the articles of Cotton, Sugar, Rice and Tobacco. Mr. Pinto informed me, he believed the value of the Cotton imported from Brazil was equal to that of all other articles brought from thence. I told him, I had heard many of the last ships, from Portugal to Brazil, had carried Money as a remittance for the productions of that Country. He replied, he had no doubt it was very true. From these circumstances you will naturally conclude, the Merchants and Planters must be very wealthy. Their wealth is undoubtedly daily encreasing. Few now transfer their property, or come to reside in the mother Country. The ties of attachment are weakening. The Merchants, instead of consigning their Cargoes, as formerly, to Merchants in Portugal, have, within a short time, established Factors and Agents here. Manufactures of several kinds are also growing rapidly in the Colonies. Those in wood and iron, especially as applied to shipbuilding, have acquired the same degree of improvement as in the mother Country. The ships built by the Portuguese, are on the English Model, and inferior to no others in Europe.
“The Natives of Portugal are by no means deficient in point of genius. Notwithstanding the depression and embarrassment under which it labours, recent facts exist to prove, that Individuals have an uncommon portion of it. Yet the Brazillians are allowed to be a more shrewd and penetrating People. They are generally, like the Inhabitants of most warm Climates, indolent. Still they have more books, more instruction, and particularly more knowledge on the subject of Government, than the People of Portugal.
“Some troubles, though not extending to insurrections, have happened within a year past in Brazil. Now a pretty good share of tranquility prevails. The Colonists have however many causes of complaint; and the Government at  home of apprehension, that a seperation must one day inevitably take place.”
He will continue to seek further information about Brazil. He has not heard lately from William Carmichael but the Portuguese ambassador to Spain hints that the Spanish government favors negotiations with the U.S. He is inclined to believe that this hint is well founded because of one or two articles in French Gazettes mentioning the U.S. wish for a port at the mouth of the Mississippi and its peremptory demand for free navigation of that river. He encloses the Gazettes he received since his last letter.—P.S. He just received a letter from Gibraltar dated 5 Dec. announcing the arrival of Barclay and conjecturing that Barclay would want to remain there until he learned the outcome of the civil war in Morocco.
